Citation Nr: 0517367	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  01-02 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman







INTRODUCTION

The veteran has verified active military service from August 
1954 to June 1957.  The record reflects that he had prior 
service of 10 months and that he has reported subsequent 
National Guard service during the 1960's.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The case was previously before the Board, when it was 
remanded for additional development.  The requested 
development having been accomplished, the case is again 
before the Board for appellate review.


FINDING OF FACT

Right ear hearing loss was not present in service or 
initially manifested until many years after service, and the 
medical evidence of record does not establish any etiological 
relationship between the veteran's current right ear hearing 
loss and his military service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated 
during service, nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2004).  





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claims in the 
rating decisions dated in August 2000 and December 2001; the 
statement of the case dated in February 2001; the 
supplemental statements of the case dated in December 2001 
and July 2002; and the letters dated in March 2001, August 
2001, and May 2004.  These documents include a summary of the 
evidence in the case; citation to pertinent laws and 
regulations; and a discussion of how they affect the 
decision.  The RO explained why the evidence was insufficient 
under applicable law and regulations to grant the benefit 
sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The aforementioned letters 
specifically invited the veteran to give VA any additional 
evidence he had regarding the issue decided herein. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  VA medical 
examinations have been obtained in this case.  The available 
medical evidence is sufficient for an adequate determination.  
The veteran has not identified any further outstanding 
medical evidence.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA as to the 
issue addressed in this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  This has been 
accomplished with respect to the claim decided herein.  To 
the extent that there may be an error in timing, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement in the case was harmless error.  The Board 
has substantially complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The issues on appeal 
have been re-adjudicated and a supplemental statements of the 
case was provided to the veteran.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error.  See VAOPGCPREC 7-2004 (July 16, 2004).

Factual background.  The pertinent facts in this case are not 
in dispute and may be briefly described.  The service medical 
records are negative for any complaints, findings or 
diagnoses of right ear hearing loss.  Indeed, the veteran's 
June 1957 separation examination reflects that the veteran's 
hearing was "normal."

A private physical examination, dated in July 1979, is 
negative for any complaints or findings related to hearing 
loss.  A July 1979 VA examination was likewise negative with 
respect to any such findings.

VA audiological examinations, dated in November and December 
1999, reflect asymmetrical hearing loss, with the left ear 
worse than the right.

A medical report from O. Brand, M.D., reflects the veteran's 
complaints of decreased hearing "due to shells and 
explosions" during the Korean War.  Clinical diagnosis was 
of decreased hearing, bilaterally.

The veteran was afforded a VA audiological examination in 
September 2001, at which time he reported that he was a 
"ground pounder" in service, and that he shot rifles as 
well as 105 Howitzers.  He stated that, following service, he 
worked for an office and delivered small parts.  At that 
time, he was "around very little to no noise."  Relevant 
clinical diagnosis was of normal hearing sensitivity, which 
dropped to a moderately severe sensory neural hearing loss, 
in the right ear.

A June 2002 statement from audiologist F. Cuneo, M.A., CCC-A 
reads:

After review of [the veteran's] medical 
(audiometric) results in his C file 
during the service, it is the opinion of 
this examiner that [the veteran's] 
hearing loss in his right ear is not as 
least likely as not related to his 
service time.  [The veteran] passed the 
whisper test (15/15) two days prior to 
discharge.  The whisper test is only a 
true indicator of low to mid frequency 
hearing.  There was no indication of 
right hearing loss at time of discharge.

Legal Criteria and Analysis.  In order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  As a general matter, service connection for a 
disability is focused upon facts, as shown by evidence: (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service; and (3) a relationship or 
nexus between the current disability and any injury or 
disease incurred during service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 (1993); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted on a presumptive basis for 
certain chronic disabilities when the disability in question 
is manifested to a compensable degree within a year after 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  If 
a veteran served 90 days or more during a period of war or 
after December 31, 1946, and sensorineural hearing loss 
become manifest to a degree of ten percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  See 38 C.F.R. §§ 3.307(a), 3.309(a).  

Regulations at 38 C.F.R. § 3.385 provide that impaired 
hearing would be deemed a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
(controlled speech discrimination test) are less than 94 
percent.  Hearing impairment is evaluated consistent with 38 
C.F.R. § 4.85, Tables VI, VIA, VII, Diagnostic Code 6100, and 
§ 4.86.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Although the veteran contends that his hearing loss is 
related to his military service, the service medical records 
are negative for reference to any complaints or findings of 
hearing difficulty.  In June 1957, when examined for 
separation, his hearing was normal and an ear abnormality was 
not reported.  Admittedly, the whispered voice and spoken 
voice testing at that time would not have detected high 
frequency hearing loss.  The testing the veteran received 
during his military service and at discharge would provide no 
reliable information regarding the presence or absence of 
noise-induced, primarily upper frequency hearing loss.

The veteran, however, is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also 
Hensley v. Brown, 5 Vet. App. 155 (1993).  As noted above, 
there is no evidence of any treatment for a hearing loss 
during service.  The Board acknowledges that the veteran may 
have been exposed to noise exposure during service.  However, 
the medical evidence has demonstrated no continuity of 
symptomatology between 1957 and 1999.  The Board finds that 
the lack of evidence of treatment for the disability for this 
long period following service weighs against the veteran's 
claim.  With respect to negative evidence, the Court of 
Appeals for Veterans Claims held that the fact that there was 
no record of any complaint, let alone treatment, involving 
the veteran's condition for many years could be decisive.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999).  Further, 
following a review of the claims folder, a private 
audiologist determined that the veteran's right ear hearing 
loss is not at least as likely as not related to service.  As 
noted above, reasonable doubt is defined for VA purposes as a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  

In summary, the Board finds that there is no evidence tending 
to show that symptoms of right ear hearing loss were present 
in service or until many years thereafter.  Furthermore, 
medical evidence on file does not relate the current symptoms 
to the veteran's period of active duty.  Direct service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992)).  Accordingly, as 
it has not been shown that the veteran's hearing loss is 
related to service or any incident thereof, service 
connection for hearing loss must be denied.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385.  The evidence is not so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. § 
5107.  


ORDER

Service connection for right ear hearing loss is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


